Order entered February 13, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01498-CV

                IN RE FISHER & PAYKEL APPLIANCES, INC., Relator

                Original Proceeding from the 191st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-00175

                                        ORDER
      The Court has before it the motion for rehearing filed by Relator, Fisher & Paykel

Appliances, Inc. The Court DENIES the motion for rehearing.


                                                   /s/   DAVID EVANS
                                                         JUSTICE